DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-25, 30, 32, 35, 36, and 38-43, are allowed.

The following is an examiner’s statement of reasons for allowance: According to the Applicant’s remarks and/or amendments mailed on 05/18/2021, the prior art references (Chen and Kryze) does not teach the at least indicated portion of the claim of a A method for automatically initiating a travel mode of a media- playback device, the method comprising: receiving, at a media-delivery system server, at least one vehicle presence factor including a vehicle media-playback system identifier received by the media-playback device from a vehicle media-playback system, the media playback device being a portable computing device; evaluating, at the media-delivery system server, the at least one vehicle presence factor including the vehicle media-playback system identifier; determining, at the media-delivery system server, that the at least one vehicle presence factor indicates that the media-playback device is in a vehicle when the vehicle media-playback system identifier identifies the vehicle media-playback system; and sending instructions to the media-playback device which cause the media-playback device to: initiate a travel mode on the media-playback device for media content playback based on the determined presence of the media-playback device in the vehicle; and generate on the media-playback device a limited-attention media playback user interface based on the travel mode, the limited-attention media playback user interface being configured to control the media content playback from the vehicle media-playback system while the media-playback device remains in the travel mode.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Panguluri (US Publication No. 20180288123) discussed the concept of In-Automobile audio system playout of saved media, wherein upon detecting client device is in the automobile and/or activated, download the playlist from the server device, and access the playlist to automatically request and receive streaming audio from the selected audio sources (see fig. 6, pp0005, and pp0097).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885.  The examiner can normally be reached on M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645